DETAILED ACTION 
The amendment submitted on June 4, 2021 has been entered.  Claims 1-4, 9-12, 15-16, and 18-28 are pending in the application and are rejected for the reasons set forth below.  The application, however, would be allowable if an appropriate terminal disclaimer were to be submitted.  
Withdrawn Rejections 
The rejection of claims 5-8, 13-14, and 17 under 35 U.S.C. 103 as being unpatentable over Tabuteau (WO 2018/129220 A1) in view of Lionetto (Expert Opin. Emerg. Drugs 17, 393-406 (2012)) is withdrawn because these claims have been cancelled.  
The provisional rejection of claims 1-28 under 35 U.S.C. 101 as claiming the same invention as that of copending Application No. 17/067,006 is withdrawn because applicant’s arguments (see applicant’s Remarks/Arguments, submitted June 4, 2021, at p. 7) are persuasive.  
Maintained Rejections “Obviousness-Type” Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-4, 9-12, 15-16, and 18-28, as amended, remain rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 10,561,664 B1; 10,702,535 B2; 10,729,774 B1; 10,758,617 B2; 10,758,618 B2; 10,780,165 B2; 10,780,166 B2; 10,799,588 B2; 10,821,181 B2; 10,821,182 B2; and 10,918,722 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘664 patent claims compositions comprising meloxicam, rizatriptan, sulfobutylether-β-cyclodextrin, and sodium bicarbonate (claim 1), as well as methods of treating migraine (claim 16).  The other cited patents claim methods of treating migraine with substantially the same compositions as recited in the instant claims.  The claims are also rejected, mutatis mutandis, over copending Application Nos. (the date of the Notice of Allowance is in parentheses): 16/857,435 (December 23, 2020); 17/016,172 (January 21, 2021); 17/018,275 (January 21, 2021); 17/024,233 (February 9, 2021);  
Claims 1-4, 9-12, 15-16, and 18-28, as amended, remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application Nos. 16/790,085 (see, e.g., claim 1 submitted on November 20, 2020); 17/021,131 (see, e.g., claim 1 submitted on September 15, 2020); 17/122,618 (see, e.g., claim 1 submitted on December 15, 2020); 17/148,342 (see, e.g., claim 1 submitted on January 13, 2021); 17/165,274 (see, e.g., claim 1 submitted on February 2, 2021); 17/168,016 (see, e.g., claim 1 submitted on February 4, 2021); 17/170,453 (see, e.g., claim 1 submitted on February 8, 2021); and 17/183,700 (see, e.g., claim 1 submitted on February 24, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  
Response to Arguments 
Applicant acknowledges these rejections but requests that they “be held in abeyance until the other rejections are overcome” (see Remarks/Arguments at p. 8).  The rejections made in the prior action are withdrawn, so the examiner suggests a terminal disclaimer.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628